 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Lees and Sons CompanyandTextileWorkers Union ofAmerica,AFL-CIO-CLC, Petitioner.CaseNo. 5-RC-3018.February 15, 1961DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was held on March 16, 1960, under the direc-tion and supervision of the Regional Director for the Fifth Regionamong the employees in the unit described below.Upon the conclusion.of the election, the parties were furnished a tally of ballots whichshowed that, of approximately 2,175 eligible voters, 2,097 votes werecast, of which 316 were for, and 1,674 were against, the Petitioner, 100ballots were challenged, and 7 ballots were void.Thereafter, the Peti-tioner filed timely objections to conduct affecting- the results of theelection.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and, on May 13, 1960, issued andserved upon the parties his Report on Objections, attached hereto, inwhich he found that certain objections raised substantial and materialissues with respect to conduct affecting the results of the election andrecommended that these objections be sustained, that the election beset aside, and a new election ordered.As to the remaining objections,he found that they were without merit and recommended that they beoverruled.The Employer filed timely exceptions to the RegionalDirector's recommendation that the election be set aside, and a briefin support of its exceptions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production and main-tenance employees, shipping employees, warehouse employees, andplant clerical employees at the Employer's Glasgow, Virginia, plant,excluding general office clerical employees, laboratory employees, pro-fessional employees, nurses, watchmen and guards, foremen-fixers inthe carding, winding, and spinning departments, and all other super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.130 NLRB No. 42. JAMES LEESAND SONS COMPANY2915. In the absence of any exceptions thereto, we adoptpro formatheRegional Director's recommendation that objections Nos. 1 through11 (as numbered in his report) be overruled.As to theremainingobjections, we agree with the Regional Director that the numerousstatements and conduct by various responsible groups and individualsin the community as fully set forth in the report, reasonably conveyedthe view to the employees that in the event of unionization the Em-ployer would 'shut down its plant and other employers would not locatein the community.Accordingly, we find that such conduct created ageneral atmosphere of fear and confusion which precluded the hold-ing of a free election.We shall, therefore, set the electionaside andorder a new election.'[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]CHAIRMANLEEDOMandMEMBERRoDGERS,dissenting :We are unable to agree that the third party conductcomplainedof, for which there is no showing that the Employer was in any wayresponsible, warrants overturning the election which the Petitionerlost by a vote of 1,674 to 316.We notein an"OPEN LETTER TOTHE COMMUNITY" distributed early in March 1960, about 2weeks before the election, the Petitioner sought to enlist the sympathyand the support of the community by first raising the issue of jobinsecurity in the context of the pendingmerger ofthe Employer witha larger company and in the same document also quoted the plantmanager as assuring "employees and the community that the Glasgowplant will remain."Apparently, the community, which also had avital stake in the continuation of the plant, was more concerned aboutthe impact of unionization upon the continuation of the plant's op-eration.As a result, the community subsequently embarked upona campaign to urge the employees to vote against the Petitionerthrough propaganda detailed in the report.We have carefully con-sidered this propaganda as a whole and find that, for the most part,it consisted of expressions of opinion and prophecies by individualsor organizations and was based upon information generally knowniWe find no merit in the Employer's contention that a hearing is necessary to deter-mine whether or not an "atmosphere of fear" had been generated which interfered withthe freedom of choice of the employees.It is well established that the test of whetherthe employees involved had been improperly influenced is not determined from the sub-jective testimony of the employees involved-, but whether on the basis of all the objectivecircumstances, such as detailed and found by the Regional Director in his report, it reason-ably appears that the freedom of choice of the employees could have been interfered with.SeePinkerton'sNational Detective Agency, Inc.,124 NLRB 1076,1077, footnote 3SanDiego Glass and Paint Co.,117 NLRB 59, 61.Under the circumstances we find a hearingunnecessary,and deny the Employer's request.As we are also satisfied that the RegionalDirector's report, the Employer's brief,and the record as a whole contain sufficient exposi-tion of the facts and the law upon the issues involved, we find the need for oral argumentbefore the Board unnecessary and deny the Employer's request thereto. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDto the employees, which they were in a position to properly evaluate.Furthermore, it is clear that the Petitioner had ample opportunity to,and did, in fact, attempt to answer this third party propaganda.Wedisagreewith the implications of the Regional Director's reportadopted by the majority that under the facts in this case the Em-ployer had an obligation to disavow gratuitously the activities of thetownspeople.SeeGoodyear Clearwater Mill No. 2,102 NLRB 1329,1348;Northrop Aircraft, Inc., 106NLRB 23, 25.REPORT ON OBJECTIONSPursuant to a stipulation for certification upon consent election,executed onFebruary 25, 1960, and approved on February 29, 1960, a secret ballot election wasconducted under the supervision of the Regional Director on March 16,1960, withthe following results: iApproximate number of eligible voters--------------------------- 2, 175Voidballots --------------------------------------------------7Votes cast for Petitioner----------------------------------------316Votes castagainst participating labor organization------------------ 1, 674Valid votes counted ------------------------------------------- 1,990Challenged ballots --------------------------------------------100Valid votes counted plus challenged ballots -----------------------2, 090Timely objections to conduct affecting the results of the election were filed by thePetitioner on March 23, 1960.The Regional Director has caused an investigation to be made and reports asfollows:The Petitioner alleges:that the actions of the Employer, the agents of the Employer,and others,during the period immediately preceding the election,created among the em-ployees and in the community an atmosphere in which it was not possible forthe employees to- exercise a free and independent choice in the election.The objections specifically allege as coercive:1.A letter dated March 11, 1960,2 wherein the Employer is alleged:(a)To have made a "veiled threat"to close the plant if the Petitioner won theelection.(b) To have made a "veiled threat that the Company would substantially refuseto bargain with the Union."(c)To have "misrepresented the procedure by which a strike may be broughtabout."2.The front page editorial and headline,"If the Union Comes-Lees Goes," ofthe Buena Vista News of March 10, 1960.3The Petitioner further alleges:If there could be any doubt that the newspaper had acted as the agent of theEmployer in printing these threats,the Employer itself resolved the doubt byadopting the editorial's statements.This it did by facilitating the distributionof reprints of the editorial by mail to all employees.That the Company'smailing list was used to distribute these reprints is proved by the fact that errors'The unit consisted of : All production and maintenance employees,shipping em-ployees,warehouse employees,and plant clerical employees at the Employer'sGlasgow,Virginia,plant;excluding general office clerical employees,laboratory employees, pro-fessional employees,nurses, watchmen and guards,foremen-fixers in the carding,winding,and spinning departments,and all other supervisors as defined in the Act.iExhibit No. 1 of the report Is a copy of the March 11, 1060,letterThe portions towhich the Petitioner has particular reference in Its objections are bracketed.The sameprocedure will be followed in the report in referring to other exhibits wherein the Peti-tioner has,in addition to objecting to the whole exhibit, placed particular stress on someportion of the exhibit.$ Exhibit No. 2. JAMES LEES AND SONS COMPANY293on the Company's address plates were reproduced exactly in the addressing ofthe mailing of the reprints .4[3]The Buena Vista News of March 3, 1960 also contained an editorialthreatening the closing of the mill if the workers voted for the Union.Thiseditorialwas similarly reprinted and mailed to each employee by the use ofthe Employer'smailing list.5These direct threats were adopted and ratified by the Employer by the use ofitsmailing list.[4]Literature containing two clear threats, reproduced on the same dittomachine on which the Company's memoranda for supervisors' Policies Manualswere reproduced, was distributed through the plant in the week before theelection on Sunday, March 13th, and at other times when only supervisorypersonnel had access to the plant.One leaflet contained a thinly-veiled threatthat organization would lead to the withdrawal of existing fringe benefits .6******Another leaflet contained another veiled threat of mill closing.?******The Rockbridge County News, another local paper widely read throughoutthe community, on March 10th included an editorial threatening mill closingif the Union won the election.6*******The same issue of the paper included an advertisement threatening mill closingif the Union won the election .9In concluding its objections the Petitioner states:The above pressures brought to bear upon the employees, taken together,created an atmosphere of fear in which it was impossible for them to exercisea free and independent choice. Since the election held in this atmosphere doesnot represent a genuinely free choice, it should be set aside.As the objections basically concern themselves with the contention that theatmosphere was such as to have made it impossible for the employees to havecast their ballots free of coercion, the Regional Director will set forth additionalevidence adduced during the investigation and discuss the objections as a unit.In addition, in a separate section of the report will appear an enumeration andbrief discussion of other allegations made after the objections were filed.4In support of this phase of the objections, the Petitioner submitted envelopes sub-mitted by some employees and statements by employees wherein the latter stated thatthey had moved, had never furnished their Employer with their new address, and that theaforementioned reprints had been sent to their old address and then forwarded to them inthe same fashion as mail received from the Employer (hereinafter referred to as Lees).8 Exhibit,No. 3.9Exhibit No. 4-captioned "The Union Tells you What it Will Get For you in aContract."Exhibit No. 5-captioned "Strikes "Thereafter the Petitioner submitted additionalleaflets in support of this allegationThey are:Exhibit No. 5A-Memorandum for Supervisors' Policy Manuals.Exhibit No. 5B-Memorandum for Supervisory Policy Manuals.Exhibit No. 5C-The Impact of a Union on the Present Relationship.Exhibit No 5D-It's Easy to Get in a Union but What Happens if you Try to Get Out"Exhibit No. 6.sExhibitNo.7-Petitioner'sRepresentativeHalstead states:This advertisement.carried in both the Lexington Gazette of March 9 and the Rockbridge County NewsofMarch 10, both widely read in the communityThese ads were signed by some 135merchants or other purported business people.Among these merchants we find suchbusinesses represented as the Ford Agency of Lexington, the Chevrolet Agency, RockbridgeMotors, several grocery store owneis, most insurance agencies, most real estate agencies,President of the Natural Bridge Chamber of Commerce, Mayor of Lexington, Common-wealth Attorney of County of Rockbridge, most men's furnishings stores in Lexington,most of the attorneys with offices in Lexington, President of at least two banks, NaturalBridge and Rockbridge National Bank of Lexington plus the cashiers and clerical help inboth,most drug stores of Lexington plus several other varied business interests such asrestaurant owners, plumbing shop owner, contractors and other influential people . . . ." 294DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the investigation the Petitioner urged that the following exhibits be con-sidered as being objectionable, coercive, or as substantiating evidence in provingprior objectionable conduct.Exhibit No. 8-A letter of February 12, 1960, addressed to various business firmsin the community.Attached thereto is a letter dated January 29, 1960, whichJoseph L. Eastwick (president of Lees) mailed to Lees' employees.The Petitionercontends that this lettercontainsa direct request that the community support theEmployer.ExhibitNo. 9-A letter of February 19, 1960, addressed to various businesspersons in the community.Attached thereto is a letter of the same date addressedto Lees' employees.The Petitioner alleges that the underscored words, "have an equal right to cam-paign against it," coupled with the sentence: "I am sure that the overwhelmingmajority will do just that," was construed by most business people as an invitationfor them to apply pressure on Lee's employees.Exhibit No. 10-A two-page document prepared by the Employer.10 The Peti-tioner alleges that this exhibit was distributed to the merchants of the community inorder to provide them with material to present to the employees.Exhibit No. 11-A letter to the editor published in the Rockbridge County NewsofMarch 10, 1960.This letter entitled "Group Urges Non-Union Vote" wassigned by the eight directors of the Natural Bridge-Glasgow Chamber of Commerce.ExhibitNo. 12-A leaflet by unknown persons entitled "To My Fellow Em-ployees" and urging a "No" vote.This leaflet was found on the plant floor ap-proximately a week prior to the election.Exhibit No. 13-A leaflet signed by "The loyal and responsible employees ofJames Lees and Sons Company" entitled "May We Count Our Blessings." Thisleaflet urged the employees to vote against the Petitioner.A copy of the leafletwas posted at the Bank of Natural Bridge Station.Exhibit No. 14-An editorial in the Buchanan News of March 10, 1960, statingin part:Lexington and Buena Vista newspapers are strongly urging the defeat of this(union)movement, and we confidently believe the operators of the plant willturn "THUMBS DOWN" when the workers' ballots are counted on March 16.Exhibit No. 15-A statement by Plant Manager Eisler, in theBuesiaVista NewsofMarch 17, 1960, wherein the latter thanked the employees and friends andneighbors in the community for their support.The Company, its management, and supervisors are extremely grateful forthe vote of confidence the employees gave the Management of the Company,and to the neighbors and friends of the county for their support and assistance.We are proud of this evidence of faith in our Company.This same statement appearsin theRockbridge County News of March 17, 1960,as well as the following news item:The election by employees of James Leesand Sons'Glasgow plant yesterdayproceeded on schedule in spite of the heavy snow.The snowfall did not appreciably affect the third and first shifts and a largevote by these employees was reported during the polling hours of 5:30 to 9:30a.m.Employees on the second shift, which begins at 3 p.m. made every effortto reach the plant and only a very few were reported marooned by the snow.Voting for this shift was held from 2:30 to 5 p.m.At least one local auto-mobile dealer called the plant yesterday morning to offer the service of vehiclesto help employees who were having snow trouble getting to work. Other volun-teers made up a regular motor pool.Interest has been widespread in the election to determine whether or not theemployees wish to be represented by the Textile Workers' Union of America(AFL-CIO).Among the official groups passing resolutions during the pastweek was the Lexington Merchants' Committee.The merchant group wenton record urging the employees of the plant to vote in the election.Exhibit No. 16-Full page advertisement in the Rockbridge County News, March24, 1960.Similar full page advertisements appeared in the Lexington Gazette,March 23, 1960, and the Buena Vista News, March 24, 1960. In these advertise-ments Lees thanked the community for its strong support.10 The Employer states that this exhibit was distributed solely to its supervisors in orderto enable them to answer questions that employees might ask of them JAMES LEESAND SONS COMPANY29)5Investigation reveals the following:Lloyd T. Page,publisherof theBuenaVistaNews, states that between 6,000 and6,500 persons live in the Buena Vista community.His newspaper has a normalweekly circulation of 2,350copies.Approximately700 Lee's employees live in thecommunity.Fivehundred copies of the Buena Vista News enter the homes ofLees' employees in the community.Prior tothe election Page was recovering from a heart attack and thus was ableto spend only a few hours a day in the newspaper plant.Though Page did notwrite the editorialswhichappear in the March 3 and 10 issues, they had his fullapproval.The editorialsexpressed Page's ideas and were not sponsored,suggested,or paid for by Lees. Twenty-fivehundred copies of the editorials,"If the UnionComes-Lees Goes," "The Fate of RockbridgeCounty-BuenaVista," and "Vote`No"' werereprintedand mailedto Lees' employees and to persons in the com-munity.Lees did not pay for thereprints and did not furnish a mailing list ofemployees'names to Page.However,other than to state that the list of the em-ployees'names and addresses had been obtained from a person in Lexington,neitherPage norhis attorneywould furnish any information as to the sourcefrom whichthey securedthe names and addresses of Lees' employees.M. W. Paxton, Jr., publisherof theRockbridge CountyNews, states that hispaper has a weekly circulation of 4,006 copies.The ideasin the March 10 editorialwere his own and were not sponsoredby Lees.Paxton states that the advertisementwhichappeared in the March 10 issue(Exhibit No. 7) wasthe idea of local citizensand that Lees was not billed for the advertisement.The partiesresponsible for theadvertisement were billedat theregular rate.FinleyWaddell,an insurance agent at Lexington,Virginia, was one of the personschieflyresponsible for placingthe March10 advertisement in theRockbridge CountyNews.Waddellstatesthatthe advertisement was the spontaneous action of a groupof citizenswho felt thatitwould not be to the best interests of the community if thePetitioner prevailed in the election.The advertisement was writtenby anattorney.The attorneystates that the advertisement expressed his views on the subject and thatLees was not instrumental in the placement of the advertisement.Both men statedthat Lees hadnot and would not assume any part of the cost of the advertisement.Five hundredcopies of a letter signedby members of the community,includingWaddell, weremailed toLees' employees.iiWaddell would not divulgethe sourcefrom whichthe addresses of Lees' employees were secured.CouncilmanWiddifield,one of the five councilmenfor the cityof Buena Vista,states that he believesthathe told Petitioner'sRepresentative Halstead:that any business man who came outfor theunion would be crucified.This statement was just my own opinion.I had been in the union but I am notfor it now with the blowing up of things and racketeers.With respect to his alleged antiunionactivity,Widdifieldstates:I called Eisler,the plant manager at Lees, and told him that if there was anyway thatI could help him I would.This wasbefore the newspaper's editorialsofMarch 3 and 10.Ibelieve it was about 3-4 weeks before the election.Eisler invited me to the plant.We haddinner together in the cafeteria. I toldhim that I had worked for Burlington Mills and thattheyhad always treated meright.I offered to talk to thosethat I thought that Icould change their minds.I do not remember just what he said,but he was agreeable.He did not tell mewhat to say or what not to sayto anybody.He did not attempt to influence mein any way.I thinkthat I might have talked to about 20-25 people,maybe more. I talkall the time. I basically told the employeesthat I thought they didn'tneed aunion,that it wouldn't benefit anybody.I told them that I thought it wouldhurtthem.I told them that now that the mill was Burlington it would closedown if a union came in, because Burlington didn't want a union and wouldn'toperatewitha union.WhatI told them was just my own idea, nobody influ-enced me.With respectto this incident the Employer states:Approximately two weeks before the election,aMr. Widdifield of Buena Vista,Virginia,telephoned Mr. Eisler,the Plant Manager,and askedif he might comedownto the plant and see andtalk to Mr.Eisler abouthis .(Widdifield's) previ-ous association with Burlington Industries.Mr. Eisler invited him to comedown and have lunch the followingday.At lunch the topic discussed by Mr."Exhibit No. 17. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDWiddifield was that he (Widdifield) did not like the idea of the union lumpingon Burlingtonbecause he (Widdifield) had been a former employee of Burling-ton and knew that they were a good company. He stated to Mr. Eisler that heknew that Burlington was a good company and that he wanted Mr. Eisler toknow that, and that he expected to tell other people substantially the same thing.Mr. Eisler thanked him for his interest and made nocomment or suggestion asto whether Mr. Eisler approved or disapproved of Mr. Widdifield's statementand undertookin noway, because he was not asked for advice to direct orcontrol Mr. Widdifield's personalsubsequent conduct.There has been no othercontact between the company or any ofitsofficialsand Mr. Widdifield.The cashier of theBankof Natural Bridge, a State-charteredinstitution,statesthat about a month or two before the election he began to defer loans. The cashierwho has the right to approve loans of up to $400 to 500 told four or five personsthat if things at Lees remained the way they were he would talk further about theprospectiveloans.However, if the plant became unionized he would wait and seewhat Lees did before he took any action onthe loans; someof which he states hemight not have made under ordinary circumstances.12The cashier states that theidea to take suchactionwas his own. In his opinion such action was necessary forhis own protection and the bank's protection since the community is dependent uponLees.An employee states that there was a rumor going through the plant that the Lees'employees could not get credit at the bank.Concerning the same bank, another employee states that in February he spoketo the cashier about a loan.The employee states that the cashier,.sort ofhinted that he would rather wait until after the election.He talked like the plant atLees would close down if the unioncame in."A third employee states that in a conversation with his foreman, several days priorto the election, the foreman advised:that he had been informed, but did not say by whom, that Tom Scott,the -President of the Natural Bridge Bank at Natural Bridge station had statedthat his bank would not give any credit or loans to James Lees employees untilafter the election.A fourth employee states that he was at the Natural Bridge Bank prior to the timeanybody knew when the election would take place.After the employee and thecashier had discussed what the employee thought about the Union, the cashier,.asked me where I would be if it were not for the Company. He said thathe didn't think that I would own my home or drive an automobile if theywere not here.He also said that they didn't have to be in Glasgow and thatthe plant might shut down if the union should succeed in organizing.A restaurant owner in the town of Buena Vista states that prior to the election hereceived campaign propaganda from both Lees and the Petitioner.Prior to theelection it was common gossip among his customers that there was a possibility ofLees closing the plant if the Petitioner should prevail.The restaurateur statesthat he did not start the gossip about the plant closing down if the Petitioner wassuccessful, but merely repeated the gossip to his customers as a matter of conver-sation.He acknowledges that the gossip might have been repeated a few days priorto the election, and concludes: "Everybody was talking the same way."Concerning the same restaurant, an employee states that after the notice of electionwas posted he was talking to two employees about the good points of the Petitioner.The restaurant owner heard the conversation and stated that the employees weremaking good money, in fact more money than anybody else around there. that hedidn't see why they needed a union, and stated- ". . . as sure as anything they(Lees), would move out, that they didn't have to stay there."On another occasion while this same employee was talking to another employee,the restaurant owner states: ". . . that we would have another Henderson [referenceis to the recent well publicized textile strike at Henderson, North Carolina] andanother ghost town at Buena Vista."12Thereafter, the cashier submitted a signed statement wherein he states "About amonth or two before the election at the plant, I began to defer loans I have since madethe loans that I deferredI told about four or five people that if things at James Leesstayed the same I would go on and talk about the loans further, but if it unionizedIwould wait and see if there was a strike before taking further action on the loans.They were small loans. Some of the loam I might not have made anyhow" Since theelection the deferred loans have been granted JAMES LEES AND SONS COMPANY297A restaurantmanager,who -receivedcampaign propagandafrom the Petitionerbut none from the Employer, states that he did not remember telling anybody thatthe plant would close down if the Petitionerwas successfulin the election.Thisrestaurantmanager states:"..itwas a topic of conversation thatif the unioncameinto the plant there was definitely a possibility that the plant might decide tomove or close down."A jewelry storeowner in BuenaVista states that prior to the election both thePetitioner and the Employersenthim literature which he discarded.He did not re-member telling anyone that he wouldnot issuecredit to Lees' employees, or that theEmployer would close down if it were organized.However, he states that it wascommon conversation within the community that Lees would close down if thePetitioner were successful in the election.Concerning the same jewelry store, an employeestatesthat after the notice ofelection was posted he purchased a ring and the following conversation ensued:He (Roland) started the conversation by saying that he heard that we weretrying to get a union in.This was after I had made the purchase, about $20, but Ihadn't paid him yet. I said that I guess that I had better pay for it as I reckonedthat I couldn't get credit. I had heard around thatcompaniesweren't allowingcredit.I paid him immediately.Roland did not say anything as to whether hewould give me credit or not.He did say, "What's wrong with you people want-ing a union."He said that we were getting good money and had good workingconditions.He said that if we got a union down there, and I do not rememberhis exact words, something to the effect that the Company would move out.Another employee states that on March 4, 1960, he visited his dentist at Lexington,Virginia.The employee states:.(the dentist) said that I should think thething over, what we were getting into thisunion.He said that if the union got in, theCompany was liable to close the plant down."Another employee states that it was commongossip inthe plant that the plantmight move if the Petitioner became bargaining agent.Another employee states that she had never been told by any merchants that theplantmight move or that they wouldn't give any credit until after the election, butthat "there were rumors around that the banks or merchants wouldn't givecredit. .. .In response to a questionas toLees' position with respect to the objections, Lees'counsel, in addition to denying that Lees had anypart inthe distribution of thenewspaper reprints, in part, states:I believe it is appropriate that you understand fully, as a preliminary to yourinvestigation, the nature of the campaign which was waged by the Union inconnection with the above matter. It is obvious from reading the Objectionsthat the Union has selected out of context three remarks from Company docu-ments, one of which went to employees and two of which went to Supervisors,and selected two newspaper articles with which the Company hadno connec-tion but which concerned the election, and attempted to createan impressionthat somehow or other these were some veiled threats which created an atmos-phere which was such as would support their Objections to the alleged conductaffecting the results of the election. It must be remembered that this campaign,although it had beencarried onfor many months, came to a head by the filingof a Petition on the part of the Union shortly after the announcement of a con-templatedmerger betweenJamesLees Company and BurlingtonIndustries.The Union, having filed its Petition, embarked upon a campaign designed bypersuasion, misinformation, and threats to persuadeand convincethe employeesof James Lees and the people of Rockbridge County, Virginia and the surround-ing communities in andaround Glasgow, that the impendingmerger betweenJames Lees and Burlington would result in a loss of employment, loss of bene-fits, and ultimate loss of the plant, to employees, Supervisors, and the surround-ing communities; and to predicate its campaign on the concept that only theUnion could avoid these direconsequencesThroughout its campaign the Union raised, emphasized, and fomented theconcept that there was a likelihood that the Glasgow plant would be moved orliquidated if the Union were not voted in.The Union's literature, as stated above, was not only directed at the employeesof James Lees Company, but was also directedat the communitiessurroundingGlasgow, and a good part of it was directed to and sent expressely to the Com-pany' Formen.When the material which the Union complains of, particularlythe newspaper material, is read inconnectionwith the Union'scampaign ma-terial, it will be seen thateventhough the Company had itself written these edi- 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorials and circulated them as its own (which it did not in any sense do), that thestatements in these editorials would have been protected statements within theBoard'sconcept of election campaigning.The Companydid not sponsor,ratify, or adopt these editorials, but obviously the Editors and the people in thecommunities against whom and to whom certain of the Union's propaganda wasbeamed felt it desirable to reply and express their opinion in this matter, sincethe Union had taken it upon itself to address its campaign, in part, to them andto the Supervisors.While I do not have copies of all of the Union's material, I am enclosing here-with photostats or copies of some of the material which was directed not onlyto employees,but also to business men and citizens in the communities in andaround Glasgow, and other material which was directed and sent to the Com-pany's Foremen, as well as material which was sent to employees by the Union,including obvious answers to the editorials which the Union complains about,although the Company had nothing to do with them.The following leaflets referred to by Lees' counsel above which were distributed bythe Petitioner, are attached as exhibits to this report:Exhibit No. 18-"An Open Letter to The Community"-mailed by the Petitioneron March 2 and 3, 1960.Exhibit No. 19-"Dear Foreman"-a leaflet mailed by the Petitioner on March 2and 3, 1960.Exhibit No. 20-Twelve-page booklet entitled:Read theTRUTHABOUT PLANSFORDISSOLUTION OFJAMES LEES & SONS COMPANYThis booklet was distributed to merchants and employees on March 7 and 8, 1960.Exhibit No. 21-"Dear Foreman" leaflet dated March 11, 1960, to which was at-tached Exhibit No. 20.Exhibit No. 22-Petitioner's leaflet-"What You Lose By Joining Burlington" dis-tributed at the gate on March 1, 1960.Exhibit No. 23-Petaioner's leaflet-"About Mr. Eisler's Speeches!"-distributedat the gate on March 11, 1960.Exhibit No. 24-Petitioner's leaflet-"The Company is Desperate"-distributed atthe gate on March 9, 1960.Exhibit No. 25-Petitioner's leaflet-"Yes!Yes!Yes!"-distributed at the gateon March 15, 1960.A study of the propaganda, issued by the Petitioner listed above, reveals that itconsists in part of quotations from magazine articles describing the operations ofBurlington Industries (which recently acquired Lees) and its chief executive, state-ments describing personnel policies of Burlington, reproductions of the agreementand plan of reorganization of Burlington and Lees, and predictions for the futureunder Burlington operationIt is the opinion of the Regional Director that thismaterial consists of legitimate campaign propaganda, the truth or falsity of which isnot ordinarily policed by the Board.The Regional Director has considered all the evidence submitted, arguments made,and cases cited by the Petitioner and Lees.He is of the opinion that the issue iswhether or not the election was conducted in such an atmosphere and under suchconditions as to allow the employees a chance to freely express themselves at the polls.The campaign was predicated on the issue of fear-fear that the plant wouldclose or move.The recent acquisition of Lees by Burlington Industries introducedan additional element of uncertainty.To properly evaluate Lees' unique positionin Rockbridge County as an Employer of more than 2,175 employees, especially inthe Glasgow, Natural Bridge, Lexington, Buena Vista, and Brownsberg area,13 itshould be noted that in 1950 Rockbridge County's population was 23,359. In 1960Rockbridge County's estimated population was 26,250 with little change in theaforementioned town populations.Thus the impact of possible unionization ofLees' employees was of profound interest and concern to the communities in the13The telephone directory lists all four towns in one book.There are approximately5,573 listings in the alphabetical listing section of the bookNatural Bridge is 6 mileswest of Glasgow ; Buena Vista is 9 miles north of Glasgow ; Lexington is 6 miles east ofBuena Vista, and 15 miles from Glasgow ; and Brownsberg is approximately 12 milesnorth of Lexington and about 27 miles from Glasgow. JAMES LEES AND SONS COMPANY299area.The importance of the communities' reaction to the advent of Burlingtonaswell as the possible unionization of Lees' employees is evidenced by the edi-torials in the weekly newspapers, letters to the editors, the advertisements appeanngin the various newspapers, and the remarks of businessmen.14Thus the employeesat every turn in their daily lives were confronted with the prospect that the plantwould shut down if the Petitioner prevailed.Such prospect was hardly conduciveto the atmosphere in which employees could vote free of fear.This fear wasgreatly magnified by the lead headline in the March 10, 1960, issue of the BuenaVistaNews-"If the Union Comes-Lees Goes." (Exhibit No. 2.)Thus, theemployees were apparently faced with the certain prospect that if the Petitioner pre-vailed, the employees would find themselves without jobs.This editorial, coupledwith the March 3, 1960, editorial in the Buena Vista News (Exhibit No. 3), sectionsof the editorial in the Rockbridge County News of March 10, 1960 (Exhibit No. 6),Councilman Widdifield's remarks to employees, the deferring of loans by the cashier,of the Bank of Natural Bridge, and the general rumors making the rounds atrestaurants and other business establishments, coupled with the concern of prom-inent persons in the community as evidenced by the advertisement in the Rock-bridge County News of March 10, 1960, all indicating that the plant would closeif the Union won, unduly interfered with the employees' exercise of their choice atthe polls.Whether or not the Employer was responsible for the generation of thefear which interfered with the free choice of ballot is immaterial as the Board heldinMonarch Rubber Co., Inc.,121NLRB 81, andThe Falmouth Company,114NLRB 896. Further, it is noted that there is no evidence that the Employer didanything to disavow the threats contained in the newspaper articles and ads that theplant would close if the Union were successful.Accordingly, it is recommendedthat the election be set aside.In addition to the objections set forth in its letter of March 22, 1960, the Petitionerhas also alleged that the following conduct was of such character as to warrantsetting the election aside.The following quotations are from affidavits ofemployees:(1) Supervisor Huffman, in the narrow wilting department, telling each employeeat 7:15 a.m.:that the voting time had been stepped up from 7:40 a.m. to 7:30 a in., toshut our looms down and to be in line.He passed on to the next row.Usuallyhe takes his time going among the looms; this time he seemed to be quite ina hurry.(2).on at least four occasions (Foreman Clyde Campbell) stuck his headthrough the door of the polling place, and announced that a certain group wascoming in to vote.After making that statement he immediately withdrew his head,but where he went from there I do not know."(3) "At about 5:20 a.m. fixer assistant foreman John Hill and Orell Deacon camethrough and told us that at ten minutes of six they would take over our machinesand for us to go and vote. I called the Board Agent at the spinning mill pollingplace and complained to him. I do not know what action was taken by the BoardAgent, but immediately after my call Hill and Deacon ceased their activities in thatrespectNeither Hill or Deacon had ever relieved at a machine before."(4) "..that Clyde Campbell a day prior to the election had gone around andtold each girl in the spinning mill that the office employees would vote the same asthe other eligible employees. I believe that this caused confusion as all the em-ployees in the plant knew that the office employees were against the union. I (theemployee) believe that it influenced the vote because the spinning room employeessort of gave up when they heard that ineligible employees would be allowed to vote.This was especially true when the government notice stated who was to be allowedto vote and who was not to be allowed to vote." 15(5)That during the afternoon voting session:a man came along and gave his name as Smalls. Our observer PeggyAiken knew him and said that he wasn't a Smalls, that his name was Muti-spaugh.The observers found his name and checked him off the list. Threeemployees came along. I challenged them as office employees.They claimedthat they were weavers.They voted challenged ballots.14For the sake of this report the Regional Director will assume that the actions of thenewspaper editors and other persons in the communities were spontaneous, motivatedsolely by self-interest and what they deemed best for the communities involved.IiThe Petitioner challenged 99 voters, most of them on the basis that they were officeclerical employees.Lees stated they were plant clerical employees. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)That about a week or so before the election Plant Manager Eisler spoke to,the employees:He (Eisler) gave us the example of what had happened at the Harriett Hen-derson Mills at North Carolina, and also the Alexander Smith Mill and whatthe union had done there.He went on to say that if we got a union in brotherswould be fighting as they had done at Henderson.Eisler went on to say thatthe plant could close down and would close down if the union got in, but I donot know in exactly what context he made the statement.16(7)That Foreman William Newell told an employee:that if the union wasn't trying to get in we would get a raise like the restof the Burlington Mills.He made that statement to me personally but I do notremember just when it was, but it was a few weeks before the election Ibelieve that the petitioner for the election was in, but I do not know if theelection had been agreed upon.(8)That on the day of the election it was snowing hard and the weather wasvery bad. Lees made spot announcements on the radio that anybody who anticipateddifficultyin gettinginto work should call and Lees would furnish transportation;that Lees had never offered transportation before; and that Lees refused transpor-tation to an employee who called after the voting had ceased.(9)That on the day of the election, Lees at the request of one of its observersprovided transportation for employees Sorrels and Winds but refused to providetransportation for employee NellieMason even though, "I (an employee) toldforeman William Newell that they ought to go and get Nellie Mason.He said thatshe would vote the wrong way, that they didn't need Nellie."(10) That though employees Ludie B ch and Geraldine Floyd were on leave ofabsence, they came in for the specific purpose of voting.Thereafter the employeeswere paid 4 hours' reporting time.(11)An employee states that about 10 to 12 days prior to the election, but he isnot certain as to the time element, he was in the Charles Barger Grocery Store atNatural BridgeStation.C. L. Tolley, the proprietor, told him that the employeewas walking on thin ice, and that he had heard talk that came straight (buthe didn't say from where) that I would be fired.He suggested that I talk to Carsonthe plant personnel manager."The employee did not speak to Carson and is stillworking at Lees.C. L. Tolley states that one day he told the employee:that the fellows that he worked with down there had told me (Tolley)that he was spending too much working time on union activity in the plant.I told him that the fellows had stated that he better watch what he was doing.This information had been given to me (C. L. Tolley) by some of the men whoworked in (the employees) area.They were not foremen, supervisors, orCompany officials.The Regional Director has considered all of the allegations and incidents set forthin paragraphs numbered 1 through 11, above; Lees' denials in most instances; ex-planations or admissions with regard to some incidents; and is of the opinion thateven if the alleged incidents are within the scope of the original objections filed onMarch 23, 1960, and happened as detailed by the witnesses, they do not warrantsetting the election aside.Thus, incidents related in paragraphs numbered 1 through3, though some of them might to some extent have resulted in departure from anautomatic releasing schedule,17 did not involve any coercive action on the part ofany supervisors.At the utmost it involved some over zealousness on the part of afew supervisors who wanted to make certain that all employees voted.Incidents related in paragraphs numbered 4 and 5 are clearly not of such characteras could effect the results of an election to warrant setting it aside.The speech related in paragraph numbered 6 is protected by Section 8(c) with thepossible exception of the last sentence.Eisler denies making any threats and theemployee's statement is too indefinite in its nature to warrant a finding that Eisler'sspeech was coercive.The employee's version of the incident related in paragraph number-d 7 is tooindefinite in time to ascertain whether it occurred before or after the cutoff date con-trolling whether or not objections to an election can be considered.Thus, this inci-dent cannot be considered in determining whether the election should be set aside.16 Eisler denies making the alleged threats or any threats in his speech14 Voting was by automatic releasing.The employees were to leave their job stations asper posted schedules without instructions by any supervisors. GENERAL CABLE CORPORATION301Withrespect to the incident related in paragraph numbered 8, the Board haspreviouslyheld that an employer or union can provideemployeeswith transportationto the polls.Foreman Newell denies that the incident related in paragraph numbered 9 oc-curred.Moreover,there is no showingthat hadMason herself made the requestLees would not have honored it.Assumingthat the incidentdid occur,itdoes notwarrant setting aside anelection involving 2,175 employees.With respect to the incidentsrelated inparagraphnumbered 10, there is no showingthat paymentof reporting time to thethree employeeswas conditioned on the mannerin which they voted.The incident describedin paragraphnumbered 11 involvesa reportingof hearsaystatements.Itdoes notinvolve statements alleged to have been madeby Lees'supervisorsand cannotbe attributed to Lees.Thus, theRegional Director,in recommendingthat the election be setaside, hasnot included as a basis for his recommendation the allegationsset forthin the lastparagraphsnumbered1 through 11.General Cable CorporationandUnited Electrical, Radio &Machine Workers of America,(UE).Case No. 2O-CA-1781.February 16, 1961DECISION AND ORDEROn July 29, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief. The Respondent filed a briefin support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a change duly filed on February 15, 1960, by United Electrical,Radio &Machine Workers of America,(UE), herein called UE, the General Counsel of theNational Labor Relations Board,herein respectively called the General Counsel i'This term specifically includes counsel for the General Counsel appearing at thehearing.130 NLRB No. 44.